department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date uil contact person identification_number contact number employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax under internal_revenue_code sec_501 as an organization described in code sec_501 file the returns in accordance failure_to_file the returns timely may we made this determination for the following reason s your activities are not directed to the improvement of business conditions of one or more lines of business as required under sec_1_501_c_6_-1 you must file federal_income_tax returns on the form and for the years listed above within days of this ietter unless you request an extension of time to file with their instructions and do not send them to this office result in a penalty we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions instructions in notice action if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service at if you agree with our deletions you do not need to take any further if you disagree with our proposed deletions follow the if you have any questions about your or the irs customer service number for businesses the irs customer service number for people with hearing impairments is sincerely karen schiller acting director exempt_organizations rulings and agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c contact person identification_number contact number fax number employer_identification_number tax_exempt_and_government_entities_division date date uil d d d dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below acts m n you were incorporated on date as a state nonprofit corporation under the name m later you filed articles of amendment to change your name to n your bylaws state that your purpose is t o create a nonprofit health it venture to oversee the development and implementation of a widespread use of employers and health_plans to achieve these efforts in a manner calculated to reduce costs and increase efficiencies in using you will work to develop deploy maintain and promote the widespread adoption of a nonproprietary personal private portable that will enable the creation and infrastructure including building among consumers providers the baseline applications piloting programs among selected workforces and developing universally accepted standards for data interchange as part of these efforts you may interface with other groups or bodies developing related standards infrastructures or technologies you stated that your primary mission’ is to help all businesses reduce health care cost through the development and adoption of user-friendly tools to assist consumers patients employees better understand and make better choices about their health and medical services your bylaws state that you shall have ten directors on your board each of your ten founders appoints one board member the founders consist of ten corporations whose business activities are widely diverse initially you stated that membership in your organization was limited to large employers however you later stated that you decided not to place a limit on the size of prospective members in addition you stated that your activities do not provide a unique benefit to large employers ss opposed to small- or medium-sized employers you stated that your past activities include identifying and expanding technical software and hardware solutions for storing persona electronic health records paying for attorneys to explore the regulatory requirements of federal and state authorities sponsoring academic research and building consensus between member employers on how to best approach the paradigm of build a solution for consensus sponsor research and resolve privacy and regulatory concerns you stated that in the future you will reduce your activities aiming to and increase your activities aiming to build you are closely affiliated with for-profit you own percent of the authorized shares of for- profit and percent of the outstanding shares of for-profit both of your officers are also officers of for-profit you stated that for-profit’s purpose is to develop a web-based personal health platform system which allows users to maintain personal portable health records employers who enroll in system will pay ongoing fees for access previously you worked to develop system you later determined that it would be in your interest to transfer the intellectual_property related to system to a new corporation foundation you made several grants to foundation foundation then determined that it would be in its interest to have system developed on a for-profit basis thus for-profit was formed in connection with for-profit's formation foundation transferred dollar_figurev in cash and intangible_property worth dollar_figurew to for-profit foundation was then dissolved and the original grants you provided to it were returned to you with the exception of cash that foundation had already expended foundation returned shares of for-profit to you valued at dollar_figurey you stated that you may in the future convert this stock to cash_value in addition you extended a loan to for-profit in the amount of dollar_figurex for-profit is required to make payments on the loan based on a schedule and must pay interest on a non-compounding basis of percent per year on the outstanding principal balance of the loan you stated that the purpose of the loan was to permit for-profit to repay principal and interest on other loans you stated that the loan was negotiated and approved by your disinterested directors you stated that you would partner with health ministries to track member health outcomes using system you provided us with a copy of a presentation given by your executive director regarding your partnership with health ministries it discusses the benefits that the health ministries experienced through their use of system we also asked you to provide documentation pertaining to your education and advocacy activities supporting the integration of health and medical data with health care applications many of the materials you provided focused on system and its benefits in addition it is difficult to tell whether these activities were conducted on your behalf or on behalf of for-profit you also stated that you were working with a university to facilitate a health care data learning agreement’ to use system in the university's lab based on the documentation you provided regarding this learning agreement its purpose was to expand the functionality of system in addition this appears to have been an activity of for-profit rather than your activity since the documentation you provided us indicates that for-profit’s chief operating officer was the point_of_contact for the university finally on page six of your response dated date to our request for additional information you referred to system as your platform law sec_501 of the code provides for the exemption from federal_income_tax of business_leagues chambers_of_commerce real-estate boards boards_of_trade or professional_football_leagues whether or not administering a pension fund for football players not organized for profit and no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_6_-1 of the income_tax regulations regulations provides that a business league is an association of persons having some common business_interest the purpose of which is to promote such common interest and not to engage in a regular business of a kind ordinarily carried on for profit it is an organization of the same general class as a chamber of commerce or board_of trade thus its activities should be directed to the improvement of business conditions of one or more lines of business as distinguished from the performance of particular services for individual persons an organization whose purpose is to engage ina regular business of a kind ordinarily carried on for profit even though the business is conducted on a cooperative basis or produces only sufficient income to be self-sustaining is not a business league revrul_58_294 1958_1_cb_244 describes an organization formed to promote the business interests of those involved in the manufacture and sale of a particular patented product membership in the organization is limited to those engaged in the manufacture and sale of the product the organization owns the controlling interests in the corporation that holds the basic patents in the product the revenue_ruling holds that such organization does not qualify for exemption as a business league under sec_501 since it is engaged in furthering the business interests of the dealers of a particular product as distinguished from improving business conditions generally in rev_rul -59-391 1959_2_cb_151 exemption under c was denied to an organization composed of individuals firms associations and corporations each representing a different trade business occupation or profession the organization was created for the purpose of exchanging information on business prospects and had no common business_interest other than a desire to increase sales of members the revenue_ruling found that the organization's activities were not directed to the improvement of business conditions of one or more lines of business but rather to the promotion of the private interests of its members revrul_67_251 1967_2_cb_196 concerns a business league made up of persons employed in a particular industry in addition to engaging in activities directed to the improvement of business conditions in the line_of_business represented by its members the league provides financial aid and welfare services to any member whose employment is involuntarily terminated by furnishing financial aid to its members league allows its net_earnings to inuring to the benefit of private individuals through furnishing financial aid and welfare services to its members therefore it is held that the league is not exempt from federal_income_tax under sec_501 even though its financial aid to members is minor in relation to its other activities which are directed to the improvement of business conditions in a line_of_business revrul_76_38 1976_1_cb_157 concerns an organization formed to maintain the good will and reputation of credit unions in a particular state as its sole activity the organization maintains a fund for assistance to credit unions that have financial difficulty or have become insolvent so that their members will not lose deposits upon liquidation interest-free loans are made to such credit unions and no restriction is placed upon their use of the funds because the organization makes loans to credit unions both solvent and insolvent that may be used in their general operations its loan activities are not solely calculated to achieve the goal of improving the industry’s image by protecting depositors rather the organization may consistent with its stated policies permit its money to be loaned on favorable terms to members in a manner that would provide little or no additional security to depositors such a loan policy provides a convenience or economy to members in their business and is not an exempt activity under sec_501 c accordingly the ruling holds that the organization does not qualify for exemption under sec_501 revrul_83_164 1983_2_cb_95 describes an organization whose purpose is to conduct conferences for the dissemination of information concerning computers manufactured by one specific company m although membership is composed of various businesses that own rent or lease computers made by m membership is open to businesses that use other brands of computers at the conferences presentations are given primarily by representatives of m as well as by other experts in the computer field problems related to members’ use of m’s computers are also discussed and current information concerning m's products is also provided the revenue_ruling holds that by directing its activities to businesses that use computers made by one manufacturer the organization is improving business conditions in a segment of a line_of_business rather than in an industry as a whole and is not exempt under sec_501 the revenue_ruling concludes that by providing a focus on the products of one particular manufacturer the organization is providing m with a competitive advantage at the expense of manufacturers of other computer brands ne in 440_us_472 the supreme court held that an organization whose membership consisted of the franchisees of one brand of muffler did not constitute a line_of_business within the meaning of sec_501 because a single brand represented only a segment of an industry the court concluded that exemption under sec_501 is not available to aid one group in competition with another within an industry in 948_f2d_360 7th cir aff'g no 89-c-2345 n d ill the court concluded that an association of computer users did not qualify for exemption under sec_501 because it benefited essentially users of ibm equipment the court stated that the organization also served as an influential marketing tool for ibm because the conferences it held allowed ibm to showcase its products and services analysis according to reg sec_1_501_c_6_-1 to be described in sec_501 you must be an association of persons having some common business_interest and your purpose must be to promote the common business_interest of your members and not engage in a regular business of a kind ordinarily carried on for profit in addition your activities should be directed to the improvement of business conditions in one or more lines of business as distinguished from the performance of particular services for individual persons finally you would not be described in sec_501 if any part of your net_earnings inures to the benefit of any private_shareholder_or_individual upon consideration of your application we have determined that you do not qualify for exemption under sec_501 because- your activities are not directed to the improvement of business conditions in one or more lines of business but merely to a segment of a line_of_business your members lack a common business_interest and your net_earnings inure to the benefit of private shareholders or individuals line_of_business test your purpose is not to improve business conditions in one or more lines of business rather according to your bylaws your purpose is to create a nonprofit venture to oversee the development and implementation of a to achieve these efforts you will work to develop deploy maintain and promote the widespread adoption of a personal health web infrastructure including building the baseline applications piloting programs among selected workforces and developing universally accepted standards for data interchange to that end you worked to develop system before it was transferred to for-profit to develop ona for-profit basis and your current activities consist chiefly in promoting and supporting system revrul_74_147 holds that an organization whose members represent diversified businesses that own rent or lease digital computers produced by various manufacturers and that was formed to provide a forum for the exchange of information leading to the more efficient utilization of computers by its members and thus improving the overall efficiency of the business operations of each qualifies for exemption under sec_501 on the other hand revrul_83_164 holds that an organization similar to the organization described in revrul_74_147 but that directs it activities only to the users of computers made by one manufacturer m does not qualify for exemption under sec_501 because its activities provide a competitive advantage to m and to its customers thus such activities serve only a segment of a line_of_business rather than being directed towards the improvement of business conditions in one or more lines of business as a whole 440_us_472 involved an organization whose members consisted of franchisees of one muffler brand in concluding that the organization did not qualify as a business league the supreme court held that sec_501 does not describe organizations designed to aid only one segment of an industry similarly 948_f2d_360 7th cir describes an association of computer users that primarily benefited users of ibm equipment rather than computer tools in general the organization served as a marketing tool for ibm because it allowed ibm to showcase its products you are like the organization described in revrul_83_164 because your activities serve to favor and promote system over other described in national muffler dealers association v u s you serve primarily to benefit one segment of an industry rather than the industry as a whole although there may be incidental_benefits to other software providers as a result of your activities your primary purpose is to benefit system applications like the organization in addition you are like the organization described in guide international that organization's stated purposes were a the promotion of sound professional practices with respect to the uses of data processing equipment concerning data processing equipment processing equipment education f 2d pincite your stated purposes similarly involve education the development of standards and the exchange of information in the improvement and development of products standards and and c the participation with manufacturers of data b the exchange and dissemination of information like guide you are primarily operated to benefit a particular product namely system the circuit affirmed the district court's holding that guide primarily advances ibm's interests and that any benefit to its members and other data processing companies who use information prepared by guide is incidental f 2d pincite emphasis in original similarly you primarily benefit system and its users while the benefit you provide to other electronic health records companies is incidental the presentations and other materials you submitted to us suggest that you largely use such materials to promote system in addition your website primarily focuses on system and makes little or no distinction between you and for-profit revrul_58_294 describes an association organized and operated for the purpose of promoting uniform business practices in connection with the manufacture and sale of a certain patented - product the organization owns a controlling_interest in the corporation that holds the basic patents on the particular product and sells to its members the materials and equipment necessary to manufacture the product the revenue_ruling held that the organization does not qualify for exemption under sec_501 since it is engaged in activities which are ordinarily carried on for profit and since it is engaged in furthering the business interests of the dealers in the particular patented product rather than the improvement of business conditions of one or more lines of business you are like the organization described in revrul_58_294 because through your ownership of percent of the outstanding shares of for-profit you have a controlling_interest in that entity for-profit's purpose is to develop and sell system your activities promote the use of system and therefore further the business interests of for-profit therefore you are operating for the benefit of your related_entity for-profit and not for the benefit of promoting your members’ common business_interest rather than promoting the adoption of the use of a particular create you and your leadership stand to gain from its adoption due to your ownership of for- profit's stock and the common_control between you and for-profit you have a stake in system’s success due to the loan you extended to for-profit that is currently in repayment system system which you have helped to generally you are promoting in addition there is little practical distinction between you and for-profit your officers are all officers of for-profit you provided us with documentation about your activities which shows that many of those activities were conducted in the name of for-profit other documents do not specify the entity on behalf of which the activities were performed you referred to system in your communication with us as your platform taken together the facts and circumstances indicate that the distinction between you and for-profit is tenuous inurement you made a loan to for-profit in the amount of dollar_figurex which is approximately half of one year’s average annual gross_receipts in the time period for which you submitted financial data inurement involves an expenditure of organizational funds resulting in a benefit which is beyond the scope of the benefits which logically flow from the organization’s performance of its exempt_function the exempt_function as a sec_501 organization is to improve business conditions of one or more lines of business as distinguished from the performance of particular services for individual persons thus in revrul_67_251 the furnishing of financial aid and welfare services to the members of a business league was said to constitute the inurement of the league’s net_earnings to the benefit of private individuals again in revrul_76_38 the making of loans to the members of a business league loans which may be used in the borrower’s general operations was said to be an activity that is not an exempt activity under sec_501 similarly the making of a loan to for-profit to enable it to repay principal and interest on other loans does not serve to improve business conditions of one or more lines of business rather the loan constitutes a particular service to an individual commercial business a benefit that is beyond the scope of the benefits which logically flow from the performance of the exempt functions described in sec_501 thus in making the loan you have allowed your net_earnings to inure to the benefit of private individuals in violation of the inurement prohibition of sec_501 conclusion because your activities are not directed to the improvement of business conditions in one or more lines of business and because you have allowed your net_earnings to inure to the benefit of private shareholders and individuals you do not qualify for exemption under sec_501 you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination your protest statement should be accompanied by the following declaration under penalties of perjury declare that have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all the relevant facts and such facts are true correct and complete you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you if you want representation during the conference procedures you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so for more information about representation see publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to this address internal_revenue_service te_ge se t eo ra t you may also fax your statement using the fax number shown in the heading of this letter if you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the ‘heading of this letter sincerely director exempt_organizations rulings agreements
